237 F.2d 918
Don E. HUGHES, Plaintiff-Appellant,v.SALEM CO-OPERATIVE COMPANY, Inc., Defendant-Appellee, andPrater Pulverizer Company, Intervening Defendant-Appellee,
No. 12737.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1956.

Frank E. Liverance, Jr., and Dilley & Dilley, Grand Rapids, Mich., for appellant.
John D. McDonald, Grand Rapids, Mich., Sidney Neuman and Fred T. Williams, Chicago, Ill., for appellees.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of Judge Starr, 134 F. Supp. 572.